
	
		II
		110th CONGRESS
		1st Session
		S. 1588
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2007
			Ms. Landrieu (for
			 herself, Mr. Coleman,
			 Ms. Snowe, Mr.
			 Bayh, Ms. Stabenow,
			 Mr. Lugar, and Mr. Cochran) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act, the Employee
		  Retirement Income Security Act of 1974, and the Internal Revenue Code of 1986
		  to require that group and individual health insurance coverage and group health
		  plans provide coverage for treatment of a minor child’s congenital or
		  developmental deformity or disorder due to trauma, infection, tumor, or
		  disease.
	
	
		1.Short titleThis Act may be cited as the
			 Children's Access to Reconstructive
			 Evaluation and Surgery Act or the CARES
			 Act.
		2.Coverage of
			 minor child’s congenital or developmental deformity or disorder
			(a)Group health
			 plans
				(1)Public Health Service Act amendments
					(A)In
			 generalSubpart 2 of part A of title XXVII of the
			 Public Health Service Act
			 (42 U.S.C.
			 300gg–4 et seq.) is amended by adding at the end the
			 following:
						
							2707.Standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder
								(a)Requirements
				for reconstructive surgery
									(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for surgical
				benefits shall provide coverage for outpatient and inpatient diagnosis and
				treatment of a minor child’s congenital or developmental deformity, disease, or
				injury. A minor child shall include any individual through 21 years of
				age.
									(2)RequirementsAny
				coverage provided under paragraph (1) shall be subject to pre-authorization or
				pre-certification as required by the plan or issuer, and such coverage shall
				include any surgical treatment which, in the opinion of the treating physician,
				is medically necessary to approximate a normal appearance.
									(3)Treatment
				defined
										(A)In
				generalIn this section, the term treatment includes
				reconstructive surgical procedures (procedures that are generally performed to
				improve function, but may also be performed to approximate a normal appearance)
				that are performed on abnormal structures of the body caused by congenital
				defects, developmental abnormalities, trauma, infection, tumors, or disease,
				including—
											(i)procedures that
				do not materially affect the function of the body part being treated;
				and
											(ii)procedures for
				secondary conditions and follow-up treatment.
											(B)ExceptionSuch
				term does not include cosmetic surgery performed to reshape normal structures
				of the body to improve appearance or self-esteem.
										(b)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 714(b) of the Employee Retirement
				Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such
				plan.
								.
					(B)Conforming
			 amendmentSection 2723(c) of the
			 Public Health Service Act
			 (42 U.S.C.
			 300gg–23(c)) is amended by striking section 2704
			 and inserting sections 2704 and 2707.
					(2)ERISA
			 amendments
					(A)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29
			 U.S.C. 1185 et seq.) is amended by adding at the end the
			 following:
						
							714.Standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder
								(a)Requirements
				for reconstructive surgery
									(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for surgical
				benefits shall provide coverage for outpatient and inpatient diagnosis and
				treatment of a minor child’s congenital or developmental deformity, disease, or
				injury. A minor child shall include any individual through 21 years of
				age.
									(2)RequirementsAny
				coverage provided under paragraph (1) shall be subject to pre-authorization or
				pre-certification as required by the plan or issuer, and such coverage shall
				include any surgical treatment which, in the opinion of the treating physician,
				is medically necessary to approximate a normal appearance.
									(3)Treatment
				defined
										(A)In
				generalIn this section, the term treatment includes
				reconstructive surgical procedures (procedures that are generally performed to
				improve function, but may also be performed to approximate a normal appearance)
				that are performed on abnormal structures of the body caused by congenital
				defects, developmental abnormalities, trauma, infection, tumors, or disease,
				including—
											(i)procedures that
				do not materially affect the function of the body part being treated;
				and
											(ii)procedures for
				secondary conditions and follow-up treatment.
											(B)ExceptionSuch
				term does not include cosmetic surgery performed to reshape normal structures
				of the body to improve appearance or self-esteem.
										(b)Notice under
				group health planThe imposition of the requirements of this
				section shall be treated as a material modification in the terms of the plan
				described in section 102(a)(1), for purposes of assuring notice of such
				requirements under the plan; except that the summary description required to be
				provided under the last sentence of section 104(b)(1) with respect to such
				modification shall be provided by not later than 60 days after the first day of
				the first plan year in which such requirements
				apply.
								.
					(B)Conforming
			 amendments
						(i)Section 731(c) of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1191(c)) is amended by
			 striking section 711 and inserting sections 711 and
			 714.
						(ii)Section 732(a) of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1191a(a)) is amended
			 by striking section 711 and inserting sections 711 and
			 714.
						(iii)The table of
			 contents in section
			 1 of the Employee Retirement
			 Income Security Act of 1974 is amended by inserting after the item
			 relating to section 713 the following:
							
								
									Sec. 714. Standards relating to benefits
				for minor child’s congenital or developmental deformity or
				disorder.
								
								.
						(3)Internal
			 Revenue Code amendmentsSubchapter B of chapter 100 of the
			 Internal Revenue Code of 1986 is amended—
					(A)in the table of
			 sections, by inserting after the item relating to section 9812 the
			 following:
						
							
								Sec. 9813. Standards relating to benefits
				for minor child’s congenital or developmental deformity or
				disorder.
							
							;
				  
						and(B)by inserting
			 after section 9812 the following:
						
							9813.Standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder
								(a)Requirements
				for reconstructive surgery
									(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for surgical
				benefits shall provide coverage for outpatient and inpatient diagnosis and
				treatment of a minor child’s congenital or developmental deformity, disease, or
				injury. A minor child shall include any individual through 21 years of
				age.
									(2)RequirementsAny
				coverage provided under paragraph (1) shall be subject to pre-authorization or
				pre-certification as required by the plan or issuer, and such coverage shall
				include any surgical treatment which, in the opinion of the treating physician,
				is medically necessary to approximate a normal appearance.
									(3)Treatment
				defined
										(A)In
				generalIn this section, the term treatment includes
				reconstructive surgical procedures (procedures that are generally performed to
				improve function, but may also be performed to approximate a normal appearance)
				that are performed on abnormal structures of the body caused by congenital
				defects, developmental abnormalities, trauma, infection, tumors, or disease,
				including—
											(i)procedures that
				do not materially affect the function of the body part being treated;
				and
											(ii)procedures for
				secondary conditions and follow-up treatment.
											(B)ExceptionSuch
				term does not include cosmetic surgery performed to reshape normal structures
				of the body to improve appearance or
				self-esteem.
										.
					(b)Individual
			 health insurance
				(1)In
			 generalPart B of title XXVII of the
			 Public Health Service Act is amended
			 by inserting after section 2752 the following:
					
						2753.Standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder
							(a)Requirements
				for reconstructive surgery
								(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for surgical
				benefits shall provide coverage for outpatient and inpatient diagnosis and
				treatment of a minor child’s congenital or developmental deformity, disease, or
				injury. A minor child shall include any individual through 21 years of
				age.
								(2)RequirementsAny
				coverage provided under paragraph (1) shall be subject to pre-authorization or
				pre-certification as required by the plan or issuer, and such coverage shall
				include any surgical treatment which, in the opinion of the treating physician,
				is medically necessary to approximate a normal appearance.
								(3)Treatment
				defined
									(A)In
				generalIn this section, the term treatment includes
				reconstructive surgical procedures (procedures that are generally performed to
				improve function, but may also be performed to approximate a normal appearance)
				that are performed on abnormal structures of the body caused by congenital
				defects, developmental abnormalities, trauma, infection, tumors, or disease,
				including—
										(i)procedures that
				do not materially affect the function of the body part being treated;
				and
										(ii)procedures for
				secondary conditions and follow-up treatment.
										(B)ExceptionSuch
				term does not include cosmetic surgery performed to reshape normal structures
				of the body to improve appearance or self-esteem.
									(b)NoticeA
				health insurance issuer under this part shall comply with the notice
				requirement under section 714(b) of the Employee Retirement Income Security Act of
				1974 with respect to the requirements referred to in subsection (a)
				as if such section applied to such issuer and such issuer were a group health
				plan.
							.
				(2)Conforming
			 amendmentSection 2762(b)(2) of the
			 Public Health Service Act
			 (42 U.S.C.
			 300gg–62(b)(2)) is amended by striking section
			 2751 and inserting sections 2751 and 2753.
				(c)Effective
			 dates
				(1)Group health
			 coverageThe amendments made by subsection (a) shall apply with
			 respect to group health plans for plan years beginning on or after January 1,
			 2008.
				(2)Individual
			 health coverageThe amendment made by subsection (b) shall apply
			 with respect to health insurance coverage offered, sold, issued, renewed, in
			 effect, or operated in the individual market on or after such date.
				(d)Coordinated
			 regulationsSection 104(1) of Health Insurance Portability and Accountability Act of
			 1996 (42 U.S.C. 300gg–92 note)
			 is amended by striking this subtitle (and the amendments made by this
			 subtitle and section 401) and inserting the provisions of part 7
			 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974, the provisions of parts A
			 and C of title XXVII of the Public Health
			 Service Act, and chapter 100 of the Internal Revenue Code of
			 1986.
			
